314 F.2d 675
Candida SCALZO, Appellant,v.L. W. HURNEY, as District Director of the Immigration and Naturalization Service, Philadelphia, Pennsylvania.
No. 14034.
United States Court of Appeals Third Circuit.
Argued February 4, 1963.
Decided March 1, 1963.

Rudolph J. DiMassa, Philadelphia, Pa., for petitioner.
Joseph R. Ritchie, Jr., Asst. U. S. Atty., Philadelphia, Pa., for respondent.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
Petitioner was ordered deported by the Board of Immigration Appeals. She then filed suit to review that order in the district court, the complaint averring that the Board wrongfully refused to adjust her status to that of a permanent resident under § 245 of the Immigration and Nationality Act, 8 U.S.C.A. § 1255. The case was ordered transferred to this court pursuant to the recent amendment providing, with certain exceptions not here relevant, for exclusive review of all final orders of deportation in the circuit courts of appeals. 8 U.S.C.A. § 1105a.


2
An analysis of the petition makes it abundantly clear that petitioner challenges the order of deportation only insofar as she seeks review of the Board's refusal to adjust her status. In the light of our recent opinion in Lam Man Chi et al. v. Bouchard, 314 F.2d 664 (C.A.3, 1963), that determination is collateral to the order of deportation and is not initially reviewable here. Hence, we are without jurisdiction and the case will be remanded to the district court.